Citation Nr: 1644875	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-27 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for scoliosis prior to October 27, 2015, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran provided testimony at a July 2015 video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a March 2016 rating decision, service connection was granted for the right and left lower extremity peripheral neuropathy as related to the service-connected disability of scoliosis.  In that same decision, the disability rating for the service-connected scoliosis was increased to 20 percent effective October 27, 2015.  This Board notes that since that time, neither the Veteran nor her representative has expressed disagreement with the ratings assigned the peripheral neuropathy, or otherwise suggested that she is seeking appellate review of those disorders.  Consequently, the Board will limit its consideration of the instant appeal to the matters listed on the title page of this action.

The issue of entitlement to an increased rating for scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's bilateral pes planus did not originate in service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in April 2012.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was not provided an examination in this case.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Key to this determination is whether the evidence establishes an associated inservice event, injury or disease.  In this case, the service treatment records are entirely silent for any reference to pes planus, the Veteran's account of pes planus in service is not credible, and there otherwise is no credible evidence of a relevant inservice event, injury or disease.  As the evidence does not establish a relevant inservice event, injury or disease, a VA examination or opinion is not necessary in this case.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  


III.  Merits

The Veteran claims that her bilateral pes planus began during her period of active service.  The Veteran testified that, during basic training, she was diagnosed with and treated for flat feet, with insoles for treatment, and was placed on a profile.

The service treatment records are entirely silent for any reference to pes planus, to treatment of foot problems with insoles, or for placement of the Veteran on a profile.  The January 1984 service exit examination report showed a normal clinical evaluation for the feet.  It was noted the Veteran denied foot trouble in the accompanying report of medical history.  

The post-service records document that the Veteran currently has bilateral pes planus.  The earliest evidence of pes planus contained in those records is dated many years after service.

Although the Veteran testified as to being diagnosed and treated for pes planus in service, the service treatment records do not corroborate her assertions.  Given that she is affirmatively alleging evaluation and treatment for pes planus in service, the Board finds that the absence of any indication of such in the actual service records undermines the credibility of her account.  Although current caselaw holds that pes planus is one of the diseases that a layperson can attest to having, the fact that the service treatment records, including the separation examination report, are entirely silent for complaints or findings of foot abnormalities, undermines the credibility of her account.  The Board finds that there is no credible evidence of pes planus in service.  

Moreover, given that the first post-service evidence of pes planus is many years after discharge, the Board finds that there is no competent evidence suggesting that the current pes planus is related to service.  In this regard the Board points out that while a layperson apparently is competent to diagnose pes planus, a layperson is not necessarily competent to link it to service.  In this particular case, pes planus was not present in service, and there is no post-service evidence of pes planus until many years later.  Given the length of time since discharge, and the absence of any suggestion of foot problems in service, the Board finds that determining the etiology of the Veteran's pes planus is more appropriately a medical determination.  To the extent the Veteran contends that she has had pes planus continuously since service, the Board finds that account to lack credibility, given that her account of pes planus in service is undermined by contemporaneous treatment records.  

In sum, there is no competent evidence of pes planus in service, and no competent or credible evidence linking the current pes planus to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  The Veteran contends that the symptoms associated with her service-connected scoliosis disability are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In July 2016, she presented testimony to the effect that her scoliosis disability had increased in severity since she was last examined by VA.  The Veteran identified additional symptomatology not yet addressed on VA examination, such as foot drop and reflex pain syndrome.  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in October 2015.  Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of her service-connected scoliosis disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of her service-connected scoliosis disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. The examiner should specifically address:

a.  The current severity the Veteran's scoliosis disability. Range of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  Episodes requiring physician-prescribed bed rest should be described in detail as to duration and frequency. 

b.  The presence of any neurologic symptoms, to specifically include foot drop; their association, if any, with her scoliosis disability; and the current severity of these symptoms.  Each nerve affected or seemingly affected should be described as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis. 

c.  The extent to which the Veteran's scoliosis disability and any associated neurologic symptoms affect her ability to secure and follow a substantially gainful occupation.

d.  Whether it is at least as likely as not (a 50% or greater probability) that any additional diagnoses such as reflex pain syndrome are caused or aggravated by the service-connected scoliosis disability.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


